Citation Nr: 0913436	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-13 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1970 to May 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which granted service 
connection for bilateral hearing loss and assigned an initial 
evaluation of 10 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.

REMAND

The Veteran has requested an increased rating because he 
contends that the audio examination provided by the VA does 
not adequately address his hearing loss.  The Veteran was 
afforded a VA audio examination in connection with his claim 
in October 2005.  Although the examiner provided the 
audiometric findings, the examiner did not comment on the 
functional effects caused by the Veteran's hearing 
disability. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United 
States Court of Appeals for Veterans Claims (Court), noted 
that VA had revised its hearing examination worksheets to 
include the effect of the Veteran's hearing loss disability 
on occupational functioning and daily activities.  Id. at 
455-56; see also Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); 38 C.F.R. § 4.10 (2007).  The Court also noted, 
however, that even if an audiologist's description of the 
functional effects of the Veteran's hearing disability was 
somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination. Given the above, the Board finds that further VA 
examination of the Veteran is required prior to adjudication 
of this appeal.

The Veteran has virtually complete hearing loss in his right 
ear.  He contends the current rating evaluation does not 
accurately reflect the severity of his disability and the 
effects of that disability on his occupational functioning 
and daily activities.  See December 2006 Statement of 
Accredited Representative in Appealed Case.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed. Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The evidence for consideration in 
connection with the Veteran's claim for an increased 
evaluation consists of VA medical records and the October 
2005 VA audiogram.

As noted, the Veteran argues that this test result does not 
accurately assess his hearing loss, as it affects his daily 
functioning and employment impairment - directly implicating 
the Martinak ruling, above.  Accordingly, the Board remands 
this case for an examination that considers the effects of 
the Veteran's hearing loss on his daily functioning and 
employment.  

Furthermore, the Veteran requested a Travel Board hearing, 
which was scheduled for April 11, 2007.  On the day of the 
hearing, a VA Form 119 (Report of Contact) was associated 
with the Veteran's claims file that indicated the Veteran had 
notified the RO on the day of his scheduled hearing that he 
was not able to attend the hearing due to his car being 
broken down on the side of the road on his way to the 
hearing.  See April 2007 VA Form 119. The Veteran requested 
at that time that his BVA hearing be rescheduled.  Id.

The Board notes that, under 38 C.F.R. § 20.704(d), any new 
hearing motion must be filed with the Director, Management 
and Administration of the Board, 810 Vermont Avenue, N.W., 
Washington, DC 20420.  See 38 C.F.R. § 20.704(d) (2008).  
Consequently, the Veteran needs to file a motion with the 
Director if he still desires to appear at a travel board 
hearing.  

Accordingly, this case is REMANDED to the RO/AMC for the 
following actions:

1. The RO/AMC should contact the Veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim. With any necessary authorization 
from the Veteran, the RO/AMC should 
attempt to obtain and associate with the 
claims file any medical records 
identified by the Veteran which have not 
been secured previously.

2. If the RO/AMC is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3. The RO/AMC should arrange for a VA 
audiological examination of the Veteran 
to determine the extent and severity of 
his service-connected bilateral hearing 
loss. All indicated studies should be 
performed. The following considerations 
will govern the examination:

a. The claims file and a copy of 
this remand will be made available 
to the examiner who will 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this 
remand

b. In addition to performing an 
audiological examination under 
VA's examination protocols, the 
examiner must fully describe the 
functional effects caused by the 
Veteran's hearing disability. 

4. The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim. The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 
38 C.F.R. § 3.655 (2008). In the event 
that the Veteran does not report for the 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address. It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5. The RO/AMC should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  The RO/AMC should 
consider referral for an extraschedular 
evaluation, if appropriate.  If the 
benefit sought on appeal is not granted 
in full, the RO/AMC must issue a 
supplemental statement of the case, and 
provide the Veteran and his 
representative an opportunity to 
respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO/AMC. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


 Department of Veterans Affairs


